Motion Granted; Abatement Order filed March 31, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00767-CR
                                   ____________

                        CURTIS ELL WHITE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1372505

                            ABATEMENT ORDER

      The State filed a motion in which it notified this court that an exhibit volume
of the reporter’s record has been lost or destroyed. Rule 34.6(f) of the Texas Rules
of Appellate Procedure provides that an appellant is entitled to a new trial when the
reporter’s record or exhibits are lost, under certain circumstances. The State asks
this court to abate the appeal for the trial court to conduct a hearing to determine
whether the exhibits can be replaced by agreement of the parties, or with a copy
determined by the trial court to accurately duplicate with reasonable certainty the
original exhibits. Tex. R. App. P. 34.6(f). The motion is granted.

      Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether appellant timely requested a reporter’s record; (2) whether
without the appellant’s fault, significant exhibits have been lost or destroyed; (3)
whether the lost exhibits are necessary to appellant’s appeal; and (4) whether the
parties can agree on replacement of the missing exhibits with copies, or (5) if the
trial court can determine that copies accurately duplicate the missing exhibits with
reasonable certainty. The court is directed to reduce its findings to writing and to
have a supplemental clerk’s record containing those findings filed with the clerk of
this court, together with a reporter’s record from the hearing, within 30 days of the
date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM